Judgment affirmed. Grounds stated in journal entry:
It is ordered and adjudged by this court, that the part of the judgment of the court of appeals reversing the judgment of the common pleas court on the weight of the evidence be, and the same is hereby, affirmed, and that part of the judgment of the court of appeals discharging the defendant in error, is hereby reversed, and the court coming now *473to render the judgment in that behalf that the court of appeals should have rendered, it is ordered and adjudged that said defendant in error, Samuel Sleuterbeck, be remanded to the custody of the common pleas court, and that this cause be remanded to that court for further trial and proceedings according to law.
Nichols, C. J., Johnson, Donahue, Wanamaicer, Newman and Wilkin, JJ., concur.